              Case 1:11-cv-09041-DC-HBP Document 138 Filed 10/17/18 Page 1 of 3




                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                          BRIAN FRANCOLLA
Corporation Counsel                            100 CHURCH STREET                                           Senior Counsel
                                               NEW YORK, NY 10007                                    Tel.: (212) 356-3527
                                                                                                     Fax: (212) 356-3509




                                                                     October 17, 2018

       BY ECF AND EMAIL
       Honorable Denny Chin
       United States Circuit Judge
       United States Court of Appeals for the Second Circuit
       40 Foley Square
       New York, New York 10007

                      Re: Collado v. City of New York, et al., 11 Civ. 9041 (DC)

       Your Honor:

                      I am a Senior Counsel in the Special Federal Litigation Division of the New York
       City Law Department and one of the attorneys handling the defense of the above-referenced
       matter. In that capacity, I write in response to plaintiff’s October 11, 2018 letter objecting to the
       use of Special Interrogatories in this matter, or, in the alternative, requesting that the Special
       Interrogatories be edited.

               I.     Special Interrogatories are not only warranted, but required in this case:

                      Defendants did not waive qualified immunity. Plaintiff makes the argument that,
       at least in the opinion of plaintiff’s counsel, defendants never requested specific Special
       Interrogatories. Because of this contention, plaintiff submits that defendants waived their
       defense. However, the cases that plaintiff relies on in support of this argument all involve
       circumstances where the defendants did not ask for the submission of Special Interrogatories to
       the jury. See Kerman v. City of N.Y., 374 F.3d 93, 119 (2d Cir. 2004) (“At the new trial,
       however, no precise questions as to the actual events and circumstances were submitted to the
       jury. As described in Part I.E. above, Crossan pursued his qualified immunity defense simply by
       requesting that the jury be asked to make a finding as to whether his decision to detain and
       hospitalize Kerman was supported by probable cause.”); Lee v. McCue, No. 04-CV-6077 (CM),
       2007 U.S. Dist. LEXIS 57867, at *8 (S.D.N.Y. July 25, 2007) (“Defendants failed to follow the
       procedures that were set out in Kerman III and subsequent cases when they did not request the
       submission of special interrogatories to the jury.”); Matthews v. City of N.Y., No. 02-CV-715
       (CPS), 2006 U.S. Dist. LEXIS 22483, at *26 (E.D.N.Y. Mar. 27, 2006) (“Here, defendant Royall
       did not request that the jury be asked to respond to factual interrogatories about the events that
       had transpired that day, nor did he set forth interrogatories in his proposed verdict form.”).
      Case 1:11-cv-09041-DC-HBP Document 138 Filed 10/17/18 Page 2 of 3



                 Defendants not only asked for the submission of Special Interrogatories, but also
did in fact propose specific questions. Defendants first notified the Court and plaintiff on July 6,
2018, that defendants intended to rely on the defense of qualified immunity, that Special
Interrogatories might be appropriate and that it was premature to propose specific language due
to the fact that the appropriateness of any questions will likely depend on how evidence comes in
at trial. See Docket Entry #105, p. 2, Fn. 3. Defense counsel next raised the issue on the fourth
day of trial, August 2, 2018, during which we proposed a specific question as well as had a
discussion with the Court and plaintiff’s counsel regarding other potential questions. See Trial
Tr., pp. 592-602. While defense counsel did not file any additional proposed special
interrogatories later that night, the Court circulated potential questions by email (sent at 8:12
p.m.) along the lines of what had been discussed earlier that day which defendants found
suitable. The parties then continued the discussion the following day, August 3, 2018. See Trial
Tr., pp. 607-616 and 699.

                 To the extent plaintiff argues that Special Interrogatories should not be submitted
to the jury because, in the view of plaintiff’s counsel, the questions of liability and qualified
immunity converge, there is no legal basis for that assertion. Plaintiff concedes that to the
contrary, Second Circuit precedent requires the submission of Special Interrogatories under these
circumstances even where those two questions do converge. See Cowan v. Breen, 352 F.3d 756,
764 and n.6 (2d Cir. 2003). The time to argue about whether a jury’s answers to Special
Interrogatories entitles the defendant to qualified immunity is via post-trial motions if plaintiff
prevails on liability and not in the context of whether Special Interrogatories are appropriate at
all. There is also absolutely no prejudice to plaintiff. During discussion of this issue in the midst
of the first trial the Court asked plaintiff’s counsel to articulate how this approach prejudiced
their client and there was no direct answer to that question. See Trial Tr., pp. 614-616. If, as
plaintiff contends, no set of answers to the contemplated Special Interrogatories would entitle the
defendant to qualified immunity then she can make that argument post-trial if she prevails.
While defendants disagree with that contention, the argument is premature.

       II.     Plaintiff’s objections to the Special Interrogatories proposed by the Court in the
               first trial should be overruled:

                Plaintiff argues that four of the five Special Interrogatories proposed by the Court
should not be submitted to the jury because they are not “narrowly tailored to the time period
immediately surrounding the shot – the only relevant time period for determining qualified
immunity.” Defendants disagree. First, according to the video footage the entire physical
struggle from once Mr. Collado got involved in the physical altercation until the shot was fired
lasted approximately 12 seconds. Arguably anything that happens during that time period would
consist of “immediately surrounding the shot.” Second, what plaintiff appears to be saying is
that the only answer that might potentially be of consequence from a qualified immunity
perspective would be “yes” to Special Interrogatory #2 (“Was he choking Det. Connolly when
the shot was fired?”). While defendants disagree with that contention, there is no harm in asking
the additional questions. Again, plaintiff is not prejudiced in any way. It is far better to be over-
inclusive in this context than under-inclusive. Even if plaintiff were correct in her assertion, the
only negative consequence for anyone involved would be for the defendants who would be
forced to rely on what plaintiff’s counsel consider to be failing legal arguments. Because
      Case 1:11-cv-09041-DC-HBP Document 138 Filed 10/17/18 Page 3 of 3



defendants have the burden of proving this defense, that potential consequence should not form a
basis to remove the additional questions as plaintiff requests.

       III.   Defendants do have the burden of proof on Special Interrogatories:

               Defendants agree with plaintiff that we have the burden of proof with respect to
Special Interrogatories and that it would be appropriate for the Court to so instruct the jury
should we reach that stage.

               Thank you for your attention to the within matters.

                                                           Respectfully submitted,

                                                           /s/

                                                           Brian Francolla
                                                           Senior Counsel
                                                           Special Federal Litigation Division



cc:    Sam Shapiro, Esq. (by ECF)
       Earl Ward, Esq. (by ECF)
       Emery Celli Brinckerhoff & Abady LLP
       600 Fifth Avenue, 10th Floor
       New York, New York 10020
